Citation Nr: 9929585	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-49 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for vertigo with ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for 
service connection for vertigo with ataxia on the basis that 
the claim was not well grounded.  Jurisdiction over the 
veteran's claims folders was subsequently transferred to the 
RO in Reno, Nevada.

The Board also notes that in November 1996 the veteran was 
provided a statement of the case on the issue of entitlement 
to benefits under 38 U.S.C.A. § 1151 for vertigo and ataxia 
resulting from VA treatment, but in her subsequently filed VA 
Form 9 she provided clarification indicating that she was 
seeking service connection for this disability rather than 
benefits under 38 U.S.C.A. § 1151.  The veteran and her 
representative appeared before the undersigned at a hearing 
in July 1999.  In a conference preceding the hearing, the 
veteran and her representative confirmed that the veteran's 
appeal was limited to the issue of entitlement to service 
connection for vertigo with ataxia.


FINDING OF FACT

The veteran has presented a plausible claim for service 
connection for vertigo with ataxia.


CONCLUSION OF LAW

The veteran's claim for service connection for vertigo with 
ataxia is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her vertigo with ataxia is a direct 
result of her inner ear condition and service-connected 
hearing loss disability.

Initially, the Board must determine whether the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In order for a direct service connection claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and medical evidence of a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the veteran's claim for service 
connection for vertigo with ataxia is well grounded.  In this 
regard, the Board notes that the record contains medical 
evidence of current vertigo with ataxia.  The medical 
evidence shows that on some occasions the veteran's vertigo 
has been attributed to peripheral vestibulopathy.  In 
addition, a June 1994 VA medical statement indicates that the 
veteran has severe difficulty walking due to service-
connected damage to the middle ear in 1945; specifically, 
damage to the vestibular apparatus.


ORDER

The Board having determined that the claim for service 
connection for vertigo with ataxia is well grounded, the 
appeal is granted to this extent.






REMAND

Since the veteran has submitted evidence of a well-grounded 
claim, VA has a duty to assist her in the development of 
facts pertinent to the claim.  See 38 U.S.C.A. § 5107 (West 
1991).  

The Board notes that the original claims file was lost.  A 
rebuilt file was made in 1995.  The current claims folders 
contain no service medical records or any other medical 
records dated prior to the 1990's.  It appears to the Board 
that additional records pertinent to the veteran's claim may 
be available.  

The Board further notes that the medical evidence of record 
reflects that various etiologies for the veteran's vertigo 
with ataxia have been considered; the medical evidence does 
not show that the etiology has been determined.  In addition, 
the veteran has not been provided a VA examination for the 
purpose of determining if the claimed disability is 
etiologically related to service or service-connected 
disability.    

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for hearing loss, 
inner ear disease, vertigo or gait 
impairment since her discharge from 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  In any event, the RO should request 
that the Las Vegas VA Medical Center 
(VAMC) provide copies of all of the 
veteran's treatment records since June 
1999.

3.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
examinations by specialists in 
otolaryngology and neurology to determine 
the etiology of the veteran's claimed 
vertigo with ataxia.  The claims folders 
must be made available to the examiners 
for review.  All indicated studies, to 
include any other specialist 
examination(s) deemed necessary, should 
be performed.  Based upon the examination 
results and a review of the claims 
folders, each examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's claimed 
disability is etiologically related to 
service or was caused or chronically 
worsened by the service-connected hearing 
loss.  The rationale for each opinion 
expressed should also be explained.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for vertigo with 
ataxia.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and the veteran and her representative 
should be afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until she is otherwise notified by 
the RO.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







